Judgment, Supreme Court, New York County (Carol Huff, J.), entered on or about August 8, 1990, which denied and dismissed the CPLR article 78 petition as time-barred pursuant to CPLR 217, unanimously affirmed, without costs.
Petitioner sought release of its property after the City had foreclosed against the parcel for non-payment of property taxes. Respondent’s August 1, 1989 determination, which stated that petitioner’s release application was "denied”, was clearly final and binding. (See, e.g., Matter of Edmead v McGuire, 67 NY2d 714.) Nor did petitioner’s request for reconsideration, made by letter dated August 7, 1989, toll or extend the four month statute of limitations as provided in CPLR 217. (See, e.g., Matter of De Milio v Borghard, 55 NY2d 216.) Consequently, the article 78 proceeding commenced by petitioner on February 6, 1990 — more than four months after its receipt of notice of the determination — was time-barred. Concur — Sullivan, J. P., Carro, Milonas, Asch and Kassal, JJ.